            Case
            Case 1:20-cv-04883-DLC
                 1:20-cv-04883-DLC Document
                                   Document 11
                                            10 Filed
                                               Filed 07/14/20
                                                     07/10/20 Page
                                                              Page 1
                                                                   1 of
                                                                     of 2
                                                                        2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 New Fortune, Inc.,
                                                                  20 Civ. 04883
                                      Plaintiff,

                      -against-                                  PROPOSED ORDER

 Apex Logistics International (CN) Ltd., and
 Aeroflot Airlines,

                                   Defendants.




       Upon consideration of the application of the Plaintiff, New Fortune, Inc., to the Court to

authorize substituted service on the above-named defendants under Rule 4(f) of the Federal

R e    f Ci i P ced e ( FRCP ) a d,           ecifica   , FRCP 4 (f)(3) Plaintiff, and this C

Order of July 9, 2020,

       IT IS HEREBY ORDERED that Plaintiff, New Fortune, Inc., by and through its

attorney, Louis J. Maione, Esq., be allowed to serve the Summons and Complaint, together with

a copy of this Order, on the respective defendants as follows:

       To Apex Logistics International (CN) Ltd.:

       1. By mail to Apex Logistics International Inc., 18554 Susanna Road, Rancho

             Dominguez, Ca. 90221; and




1598177-5
            Case
            Case 1:20-cv-04883-DLC
                 1:20-cv-04883-DLC Document
                                   Document 11
                                            10 Filed
                                               Filed 07/14/20
                                                     07/10/20 Page
                                                              Page 2
                                                                   2 of
                                                                     of 2
                                                                        2



       2. By mail to Apex Logistics International (JFK), Inc., both at One (1) Cross Island

             Plaza, Ste. 308, Rosedale, N.Y., 11422 and to the New York State Department of

             State, Division of Corporations; and

       3. By email to Leo M. Garonski, Esq., General Counsel, at leog@apexglobe.com, and

             by regular mail to 505 Lenola Road, #218, Moorestown, N.J., 08057; and

             To Aeroflot Airlines:

    1. 4. By mail both to Aeroflot-Cargo, Cargo Bldg. 86, JFK International Airport, Jamaica,

             N.Y. 11430. and to Aeroflot Airlines New York at 358 Fifth Ave., Ste. 1103, N.Y.

             N.Y. 10001; and

       IT IS FURTHER ORDERED, that the Summons and Complaint shall be translated

       both into simple Chinese and Russian, and that the time period for service is extended to

       60 days from the date of this Order.
      IT IS FURTHER ORDERED that the mailings
      described above shall be by certified
      mail.                                                July 14, 2020
                                       ____________________________
                                       Honorable Denise L. Cote
                                       U.S. District Judge




                                                    2
1598177-5
